Case 1:21-cv-21707-JEM Document 1 Entered on FLSD Docket 05/04/2021 Page 1of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CARLOS BRITO, Individually,
Plaintiff,
vs. : Case No.:
FLANIGAN’S ENTERPRISES, INC., a Florida :
Corporation d/b/a Flanigan’s Seafood Bar &

Defendant(s). :
/

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, CARLOS BRITO, Individually, and on behalf of all other mobility impaired
individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendants,
FLANIGAN’S ENTERPRISES, INC., a Florida Corporation d/b/a Flanigan’s Seafood Bar &
Grill, (sometimes referred to as “Defendant’’), for Injunctive Relief, and attorney’s fees, litigation

expenses, and costs, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”).
1. Plaintiff, Carlos Brito, is an individual residing in Miami, Florida, in the County of
Miami-Dade.

2. Defendants’ property, Flanigan’s #9 Seafood Bar & Grill, is located at 1550 W 84%
Street, Hialeah, FL 33014 in the County of Miami-Dade.

3, Venue is properly located in the Southern District of Florida because venue lies in the
judicial district of the property situs. The Defendants’ property is located in, and
Defendant does business within, this judicial district.

1
Case 1:21-cv-21707-JEM Document 1 Entered on FLSD Docket 05/04/2021 Page 2 of 8

4. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendants’ violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et.seg. See also 28 U.S.C. § 220]
and § 2202.

5. Plaintiff, Carlos Britos, is sui juris, and qualifies as an individual with disabilities as
defined by the ADA, being a paraplegic. Mr. Brito relies on a manual wheelchair for
mobility.

6. Carlos Brito is an Uber driver. In his capacity as an Uber driver, Mr. Brito is frequently
in Hialeah to pick up and drop off passengers, to eat and to shop and to take advantage of
all of the cultural activities offered in Hialeah. Mr. Brito has been a customer of the
subject Flanigan’s several times, having last been to the subject Flanigan’s on April 15,
2021, as a customer and to test the facility, along with an ADA expert for ADA
compliance. Mr. Brito intends to return to the subject Flanigan’s #9 in the very near
future, and on an ongoing basis.

7. The ADA violations set forth herein, have endangered Mr. Brito’s safety, and will in the
future continue to endanger his safety, until the barriers are corrected.

8. Defendant owns, leases, (or leases to), or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendant is responsible for complying with the obligations of the ADA.

9. The subject property is operated by private entities whose operation affect commerce and
is a public accommodation as defined by the ADA and its implementing regulations.
See, 28 CFR § 36.104.

10. Carlos Brito has a realistic, credible, existing and continuing threat of discrimination

from the Defendants’ non-compliance with the ADA with respect to the property as
2
Case 1:21-cv-21707-JEM Document 1 Entered on FLSD Docket 05/04/2021 Page 3 of 8

described. Plaintiff has reasonable grounds to believe that he will continue to be
subjected to discrimination in violation of the ADA by the Defendant. Carlos Brito
desires to visit Flanigan’s #9 Seafood Bar & Grill, not only to avail himself of the goods
and services available at the property, but to assure himself that this property is in
compliance with the ADA so that he and others similarly situated will have full and equal
enjoyment of the property without fear of discrimination.

11. The Defendant has discriminated against the individual Plaintiff by denying him access
to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the subject property, as prohibited by 42 U.S.C. § 12182 et
seq., as described in paragraph 12.

12. The Defendant has discriminated, and is continuing to discriminate against the Plaintiff in
violation of the ADA by failing to, inter-alia, have accessible features by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000.00 or less), preliminary inspection of the subject property has shown that
violations exists. These violations that Carlos Brito has personally encountered or
observed include, but are not limited to:

Entrance Access and Path of Travel

a) The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.
Violation: There are curb ramps at the facility that contain excessive slopes, violating
Section 4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards,
whose resolution is readily achievable.

b) The plaintiff had difficulty traversing the path of travel as there are non-compliant slopes
present. Violation: The path of travel contains excessive slopes in violation of Section
4.3.7 of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is
readily achievable.

c) There are protruding objects present throughout the facility, in violation of Section 4.4 of
ADAAG and Section 307.2 of the 2010 ADA Standards, whose resolution is readily

achievable.
3
Case 1:21-cv-21707-JEM Document 1 Entered on FLSD Docket 05/04/2021 Page 4 of 8

d) The plaintiff could not traverse through areas of the facility as the required 36” path is not
provided. Violation: There is not a continuous path of travel connecting all essential
elements of the facility, in violation of Sections 4.3.1 and 4.3.2 of the ADAAG and
Section 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

e) The plaintiff could not enter some of the entrances without assistance as the required
level landing is not provided. Violation: A level landing is not provided at some of the
accessible entrances violating Section 4.13.6 of the ADAAG and Sections 404.2.4.4 and
302 of the 2010 ADA Standards, whose resolution is readily available.

Access to Goods and Services

f) There is seating provided at the facility that does not comply with the standards
prescribed in Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA
Standards, whose resolution is readily achievable.

g) The plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There
are bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of
the ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily
achievable.

Public Restrooms

h) There are permanently designated interior spaces without proper signage, violating
Section 4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA
Standards, whose resolution is readily achievable.

i) The plaintiff could not use the toilet paper dispenser without assistance, as it is not
mounted at the required location. Violation: The toilet paper dispenser in the accessible
toilet compartment is not mounted in accordance with Section 4.17.6 and Figure 30(d) of
the ADAAG and Section 604.7 of the 2010 ADA Standards, whose resolution is readily
achievable.

j) The plaintiff could not use the accessible toilet compartment door without assistance, as it
is not self-closing and does not have compliant door hardware. Violation: The accessible
toilet compartment door does not provide hardware and features that comply with
Sections 4.17.5 and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010
ADA Standards, whose resolution is readily achievable.

k) The plaintiff could not enter the restroom stall without assistance as the door width was
too narrow. The clear width at doors to the facility are less than the prescribed

4
Case 1:21-cv-21707-JEM Document 1 Entered on FLSD Docket 05/04/2021 Page 5of 8

minimums, in violation of Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010
ADA Standards, whose resolution is readily achievable.

1) The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors
provided in the restrooms are in violation of the requirements in Section 4.19.6 of the
ADAAG and Section 603.3 of the 2010 ADA Standards, whose resolution is readily
achievable.

m) The plaintiff could not exit the restroom without assistance, as the required maneuvering
clearance was not provided. Violation: The restroom door does not provide the required
latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the
2010 ADA Standards, whose resolution is readily achievable.

n) The plaintiff had difficulty accessing the paper towel dispenser as the required clear floor
space is not provided due to the location of the trash can. The facility fails to make
reasonable accommodations in policies, practices and procedures to provide full and
equal enjoyment of disabled individuals and does not maintain the elements that are
required to be readily accessible and usable by persons with disabilities in violation of
Section 36.211 of the ADAAG and the 2010 ADA Standards.

Maintenance

a) The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

13. All of the foregoing violations are also violations of the 1991 Americans with
Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for
Accessible Design, as promulgated by the U.S. Department of Justice.

14. The discriminatory violations described in paragraph 12 are not an exclusive list of the
Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The Plaintiff, and all other
individuals similarly situated, have been denied access to, and have been denied the
benefits of services, programs and activities of the Defendant’s facility, and have

otherwise been discriminated against and damaged by the Defendant’s because of the
Case 1:21-cv-21707-JEM Document 1 Entered on FLSD Docket 05/04/2021 Page 6 of 8

Defendants’ ADA violations, as set forth above. The Plaintiff, and all others similarly
situated, will continue to suffer such discrimination, injury and damage without the
immediate relief provided by the ADA as requested herein.

15. Defendant has discriminated against the individual by denying him access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of their places of public accommodation or commercial facilities in
violation of 42 U.S.C. § 12181 et_seq. and 28 CFR 36.302 et_seg. Furthermore, the
Defendant continues to discriminate against the Plaintiff, and all those similarly situated
by failing to make reasonable modifications in policies, practices or procedures, when
such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

16. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction.

17. Appendix A to Part 36 — Standards for Accessible Design (28 CFR Part 36, App. A), sets
out guidelines for accessibility for buildings and facilities. These guidelines are to be
applied during design, construction and alteration of such buildings and facilities to the
extent required by regulations issued by Federal Agencies, including the Department of
Justice, under the ADA.

18. Defendant is required to remove this existing architectural barriers to the physically
6
Case 1:21-cv-21707-JEM Document 1 Entered on FLSD Docket 05/04/2021 Page 7 of 8

disabled when such removal is readily achievable for its place of public accommodation
that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the
altered portions of the facility are readily accessible to and useable by individuals with
disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1992, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

19. Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiff or waived by the Defendant.

20. Plaintiff has retained the undersigned counsel and is entitled to recover attorneys’ fees,
costs, and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12285.

21. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendants to alter the Flanigan’s #9
Seafood Bar & Grill, to make those facilities readily accessible to useable by the Plaintiff
and all other persons with disabilities as defined by the ADA; or by closing the facilities
until such time as the Defendants cure its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the

commencement of the subject lawsuit is in violation of Title IH of the Americans
7
Case 1:21-cv-21707-JEM Document 1 Entered on FLSD Docket 05/04/2021 Page 8 of 8

with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive telief against the Defendant including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to
and usable by individuals with disabilities to the extent required by the ADA; and
to require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such steps that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of
auxiliary aids and services.

Ce Require the Defendant to maintain its accessible features on an ongoing basis, as

required by law.

d. An award of attomey’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
&. Such other relief as the Court deems just and proper, and/or is allowable under

Title II of the Americans with Disabilities Act.

Dated: 5 * a “oe f Respectful Subm) fe
so John P. Filer, Esquire (FBN: 276847)
FULLER, FULLER & ASSOCIATES, P.A.
pee 12000 Biscayne Blvd., Suite 502
North Miami, FL 33181
Telephone: (305) 891-5199
Facsimile: (305) 893-9505

:

E-mail: ipf@fullerfuller.com

 

Counsel for Plaintiff Carlos Brito

8
